FILED
                            NOT FOR PUBLICATION
                                                                            AUG 27 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALEX ANTON KNIGHT, AKA Alex                      No.   16-73797
Knight,
                                                 Agency No. A077-303-412
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 14, 2019
                              Pasadena, California

Before: SCHROEDER and GRABER, Circuit Judges, and M. WATSON,**
District Judge.

      Alex Anton Knight, a native and citizen of Belize, petitions for review of his

order of removal. He contends that his conviction under California Vehicle Code



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Michael H. Watson, United States District Judge for
the Southern District of Ohio, sitting by designation.
section 10851(a), Unlawful Taking or Driving of a Vehicle, does not qualify as an

aggravated theft offense supporting his removal.

      We have held that Section 10851(a) is not a categorical match for an

aggravated felony theft offense under 8 U.S.C. § 1101(a)(43)(G) because Section

10851(a) criminalizes accessories after the fact, not just principal actors. See

United States v. Vidal, 504 F.3d 1072, 1086 (9th Cir. 2007) (en banc), abrogated

on other grounds as recognized in Cardozo-Arias v. Holder, 495 F. App’x 790,

792 n.1 (9th Cir. 2012). We have also held that the statute is divisible in its

treatment of accessories after the fact. See Duenas-Alvarez v. Holder, 733 F.3d

812, 815 (9th Cir. 2013). Petitioner asks us to look to the record of conviction

under a modified categorical analysis to determine whether the record

unequivocally shows that he was convicted as a principal actor.

      In arguing that the record is ambiguous on this point, Petitioner relies on our

decision in United States v. Arriaga-Pinon, 852 F.3d 1195 (9th Cir. 2017). There,

because the defendant had pled to driving or taking the car and there was no

factual basis for the plea, we held that there was uncertainty in the record as to

whether he was convicted as a principal or an accessory. Id. at 1200. Here,

however, there is no doubt that Petitioner was convicted as a principal. Petitioner

pled to an unambiguous charge that he took and drove the vehicle at issue without


                                           2
the owner’s consent, and Petitioner provided a factual basis for his plea. Because

his record of conviction shows unambiguously that he was convicted of the

generically defined crime of aggravated theft, petitioner’s conviction provides a

proper basis for his removal.

      Petition DENIED.




                                          3